DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Applicant's submission filed 4/30/21 (hereinafter Response) has been entered. Examiner notes that Applicant has amended claims 1 and 13 - 16 and claim 18 is new, therefore claims 1, 2, 4, 6, 7, and 9-18 remain pending in the application.

Drawings
Based on the drawings filed 4/30/21 including the screen the drawing objection raised in the Non-Final Office Action mailed 12/30/20 (hereinafter “Office Action”) is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s arguments with respect to the rejection of claim 10 under 112(b) raised in the Office Action has been fully considered and are not persuasive. Therefore, the 112(b) rejection of claim 10 is maintained. Further, based on the amendments a new 112(b) issue is now raised.
Applicant points to [0010] of the Specification which as discussed on p. 7 of the Remarks discloses that the hammermill “violently dislodges organics bound to dry fractions and breaks large organic pieces into small particles or even slurry” and goes on to states that one configuration of the device “organics can be recovered and separated from the pulverized fraction by a screen that retains the dry fraction and permits the passage of organics driven by the 
Initially Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the indefinite rejection of claim 10 is based on the definiteness of the scope of the claims not whether the one embodiment disclosed in the specification falls within that scope. Examiner suggests Applicant amend claim 10 to more accurately reflect the embodiment of paragraphs [0010] and [0012] in order to resolve the indefiniteness issue.
Applicant’s analogy to Orthokinetics on p. 8 of the Response is not persuasive because sizing a wheelchair to fit through a door is dimension that could be easily obtained, where there is no evidence that sizing of a hammermill and a screen such that they are of a size for the hammer mill to be positioned to drive the liquid fraction through the screen while milling the dry fraction is something at could be easily obtained. In Orthokinetics one of ordinary skill in the art would merely have to use a tape measurer to obtain the dimensions. In the instant Application, it is not readily clear how one of ordinary skill in the art would size the hammermill or the screen appropriately. Therefore, this argument is not persuasive.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “the hammer mill is positioned to drive liquid fraction through the screen while pulverizing or milling the dry fraction” renders the claim indefinite because it is unclear what is meant by “positioned to drive liquid.” Because it is unclear what is meant by the phrase one of ordinary skill in the art would not be able to determine the scope of limitation. Is any hammer mill that is upstream of a screen constitute a hammer mill that “is positioned to drive liquid fraction through the screen”? How does a hammermill “drive liquid” through a screen?   
Regarding claim 18, the phrase “the dry separated fraction rejects” renders the claim indefinite because it lacks clear antecedent basis. Specifically it is unclear if  “the dry separated fraction rejects” is referring back to the “separated dry fraction rejects” introduced in step c) of claim 1 or if “the dry separated fraction rejects” is referring to a different fraction entirely.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0101991 A1 Aharon et al (hereinafter Aharon) in view of WO 2013/091094 A1 to Josse et al (hereinafter Josse) and further in view of US 2003/0121851 to Lee et al (hereinafter Lee).
Regarding claim 1, Aharon discloses a method of treating solid waste including organic material (Abstract discloses a system/method for producing a fuel with feedstock waste; [0005]-[0006] discloses that the waste includes solids, therefore Aharon discloses a method for treating solid waste including organic material. See also [0049].) the method comprising steps of, 
(Fig. 1 and [0060] discloses that sewage is introduce to the entrapping device 16 to remove a wet fraction from the a dry fraction and [0062] discloses that the entrapping device may utilize a screw press or a filter press; [0077] discloses that the dewatering device may utilize a screw press to remove a wet fraction from the a dry fraction); and, 
b) pulverizing or milling the dry fraction (Fig. 4 and [0122] disclose using a grinding device, interpreted to be pulverizing or milling, to reduce the size of the dry portion 50 to a suitable particle size), and separating the dry fraction into liquid fraction that includes residual organics and dry fraction rejects by utilizing a dewatering device that retains the dry fraction rejects and permits the passage of the liquid fraction while or after pulverizing or milling the dry fraction (Fig. 4 and [0124]-[0126] disclose that the product of the grinding step is washed, pressed, and dried utilizing any suitable means e.g., screw press, filter press, piston press, belt press, or centrifuge to separate the liquid fraction from the dry fraction. See also [0075]-[0076] which discloses that the mineral removal device introduces liquid to the ground product.).

Although Aharon discloses utilizing a variety of dewatering devices to remove liquid from a ground product, Aharon does not expressly disclose passing the pulverized or milled dry fraction over a screen that retains the dry fraction rejects and permits the passage of the liquid fraction. Aharon further does not disclose washing the separated dry fraction rejects.

Josse teaches that it was old and well known in the art of waste treatment for dewatering devices to operate by passing the pulverized or milled dry fraction to a screen that retains the dry fraction rejects and permits the passage of the liquid fraction, e.g., see [0053].


Lee teaches that it was old and well known in the art of processing waste before the effective filing date of the claimed invention, to wash the separated dry fraction rejects ([0031] discloses that the residual solids, interpreted as being equivalent to the dry fraction rejects, are washed after they are run over screen, i.e., after being separated) to remove excess salt. See Lee [0031].
Therefore it would have been obvious to one of ordinary skill in the art of processing waste before the effective filing date of the claimed invention to modify the waste processing system disclosed by the combination of Aharon and Josse, which explicitly discloses in Aharon [0124] that one mineral removal device, i.e., a washer as disclosed in Aharon [0075], is not sufficient to remove all minerals, to incorporate washing the separated dry fraction rejects as taught by Lee in order to remove excess salt, e.g., see Lee [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


However, Examiner notes that Applicant has not set forth in clear and positive recitation any criticality for the claimed range of organic material in the wet fraction, as opposed to any other range of organic material in the wet fraction, nor that the range of organic material in the wet fraction produces a new or unexpected result. Therefore, the result of pressing/extruding the waste to yield a result where the wet fraction comprises over 80% of the organic material is merely an obvious matter of design choice and one of ordinary skill in the art would arrive at applicant's claimed diameter through routine engineering and experimentation.

Regarding claim 16, depending on claim 1, the modified combination of Aharon/Josse/Lee does not specifically disclose wherein the wet fraction comprises over 90% of the organic material.
However, Examiner notes that Applicant has not set forth in clear and positive recitation any criticality for the claimed range of organic material in the wet fraction, as opposed to any other range of organic material in the wet fraction, nor that the range of organic material in the wet fraction produces a new or unexpected result. Therefore, the result of pressing/extruding the waste to yield a result where the wet fraction comprises over 90% of the organic material is merely an obvious matter of design choice and one of ordinary skill in the art would arrive at applicant's claimed diameter through routine engineering and experimentation.

(Aharon Fig. 4 and [0124]-[0126] discloses separating the pulverized/milled dry fraction to create dry fraction rejects and Lee [0031] discloses washing residual solids after separation, as discussed above in claim 1, therefore the modified combination teaches only washing dry separated fraction rejects).
It would have been obvious to modify Aharon in view of Josse and further in view of Lee for the same reasons discussed above in claim 1.

Claims 2, 4, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Lee and further in view of WO 2016/174609 to Daneu which was provided in the IDS filed 05/03/2017.
Regarding claim 2, depending on claim 1, Aharon discloses anaerobic processing of sewage but the modified combination of Aharon/Josse/Lee does not disclose wherein the wet fraction is treated in an anaerobic digester.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, for the wet fraction (18) to be treated in an anaerobic digester (Fig. 3—tanks 50, 52, 54) (Fig. 1 & 3, cl. 4; anaerobic digestion of the liquid fraction occurs in steps 30, 32, 34 of Fig. 1) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment 

Regarding claim 4, depending on claim 1, Aharon discloses that the dry fraction is milled in step 102 and then dewatered in steps 106-110, e.g., see fig. 4, the modified combination of Aharon/Josse/Lee however, does not disclose what happens to the liquid fraction including residual solids, i.e. organics, included in the liquid fraction.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, wherein the residual organics (67) are treated in an anaerobic digester (Fig. 3—tanks 50, 52, 54) (Figs. 1&2; p. 6 ¶3; any residual organics 67 released during the milling of the dry fraction 16 are sent to the digester) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment system disclosed by the modified combination of Aharon/Josse/Lee to incorporate the treatment of the liquid fraction including residual organics in an anaerobic digester as taught by Daneu for the same reasons discussed in claim 2.


Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, for wash water produced from washing the dry fraction rejects to treated by anaerobic digestion (Figs. 1&2; p. 6 ¶5; recycled water, added during the milling process to the dry fraction rejects is then treated in the anaerobic digestion process) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify the waste treatment system disclosed by the modified combination of Aharon/Josse/Lee to incorporate the treatment of the wash water in an anaerobic digester as taught by Daneu for the same reasons discussed in claim 2.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of US 2004/0168960 to Holtzapple et al (hereinafter Holtzapple) and further in view of Lee.
Regarding claim 7, Aharon discloses an apparatus for treating solid waste including organic material (Abstract discloses a system/method for producing a fuel with feedstock waste; [0005]-[0006] discloses that the waste includes solids, therefore Aharon discloses a method for treating solid waste including organic material. See also [0049].) the apparatus comprising, 
(Fig. 1 and [0060] discloses that sewage is introduce to the entrapping device 16 to remove a wet fraction from the a dry fraction and [0062] discloses that the entrapping device may utilize a screw press or a filter press; [0077] discloses that the dewatering device may utilize a screw press to remove a wet fraction from the a dry fraction); and, 
b) a mill (Fig. 4 and [0122] disclose using a grinding device, interpreted to be a mill, to reduce the size of the dry portion 50 to a suitable particle size), wherein the mill receives a dry fraction from the extruder or press (Figs. 1&4 and [0060], [0062] or [0077], [0122], disclose that the dry fraction is received in the mill of step 102 from the press of steps 16 or 46) and pulverizes or mills the dry fraction into (i) a liquid fraction that includes residual organics and (ii) dry fraction rejects ([0081], [0122] disclose that the grinder grinds, i.e., breaks down, the cellulosic feedstock 50 which is a composition including a liquid fraction including residual organics and a dry fraction, e.g., see [0081], which are then separated in dewatering steps 106-110); and 
c) a dewatering device in or downstream of the mill that retains the dry fraction rejects and permits the passage of the liquid fraction (Fig. 4 and [0124]-[0126] disclose dewatering devices, e.g., a screw press, that retains the dry fraction rejects and permits the passage of the liquid fraction).

Aharon does not disclose that the mill is a hammer mill, 
a screen in or downstream of the hammer mill that retains the dry fraction rejects and permits the passage of the liquid fraction through the screen; and
d) a washer downstream of the screen.

Holtzapple teaches that it was old and well known in the art of treating waste for a grinder to be a hammer mill (Fig. 6 and [0163] disclosing that “Grinder 234 may be any suitable grinder, such as a hammer mill”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the grinder disclosed by Aharon’s grinding the feedstock to be a hammer mill for grinding feedstock, as taught by Holtzapple, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)) and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Josse teaches that it was old and well known in the art of waste treatment for dewatering devices to operate by passing the pulverized or milled dry fraction over a screen that retains the dry fraction rejects and permits the passage of the liquid fraction, e.g., see [0053].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the dewatering devices of the modified combination of Aharon/Holtzapple with a screen for retaining the solid fraction and allowing passage of the liquid fraction, as taught by Josse, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)) and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Lee teaches that it was old and well known in the art of processing waste before the effective filing date of the claimed invention, for a washer to be downstream of the screen ([0031] discloses that the residual solids are washed after they are run over screen, i.e., washed downstream of a screen) to remove excess salt. See Lee [0031].
Therefore it would have been obvious to one of ordinary skill in the art of processing waste before the effective filing date of the claimed invention to modify the waste processing system disclosed by the combination of Aharon, Hotzapple, and Josse, which explicitly discloses in Aharon [0124] that one mineral removal device, i.e., a washer as disclosed in Aharon [0075], is not sufficient to remove all minerals, to incorporate a washer downstream of the screen as taught by Lee in order to remove excess salt, e.g., see Lee [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 10, depending on claim 7, the modified combination of Aharon in view of Josse and further in view of Holtzapple and further in view of Lee discloses a hammermill for grinding feedstock 50 and then screening the product using a dewatering device to yield dry fraction rejects and a liquid fraction including residual organics. The modified combination is silent as to wherein the screen is included in the hammer mill and the hammer mill is positioned to drive liquid fraction through the screen while pulverizing or milling the dry fraction, i.e., the grinding and dewatering devices are integrated into one device.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date to have integrated a hammer mill and a dewatering device, since it has been In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) stating "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").

Regarding claim 11, depending on claim 7, Aharon discloses that the dewatering devices may be downstream of the mill. However, as discussed in claim 7 Aharon is silent as to if the dewatering devices e.g., a screw press, include a screen. However, as discussed in claim 7, Josse teaches that it was old and well known in the art of waste treatment for a screw press to include a screen. Therefore the modified combination of Aharon in view of Josse and further in view of Holtzapple and further in view of Lee discloses the limitations of claim 11. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Holtzapple and further in view of Lee and further in view of Daneu.
Regarding claim 9, depending on claim 7, Aharon discloses anaerobic processing of sewage but the modified combination of Aharon/Holtzapple/Josse/Lee does not disclose that the waste treating apparatus comprises an anaerobic digester.
Daneu teaches that it is old and well known in the art of waste treatment, before the effective filing date of the claimed invention, for the waste treating apparatus (Fig. 1) comprises an anaerobic digester (30/34) (Fig. 1) to maximize the waste recovery process of waste treatment by making use of both the solid and the liquid fraction of waste see e.g., Daneu p. 1 ¶¶7-8.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Holtzapple and further in view of Lee and further in view of US 5,143,628 to Bott et al (hereinafter “Bott”).
Regarding claim 12, depending on claim 7, the modified combination of Aharon/Holtzapple/Josse/Lee does not disclose the pressure that the extruder or press operates under. 
Bott teaches that it was old and well known in the art of waste treatment to operate an extruder or press as a low pressure extrusion press (Abstract discloses that the dewatering press, interpreted as an extrusion press operates at 50bar or more. Examiner notes that 50 bar or more is interpreted to be low pressure in light of Applicant’s originally filed specification [0008] which states that a press operating between 50 and 180 bar is a low pressure press.) to dewater difficult to dewater sludge. See Bott e.g., col 2 lns 12-29. 
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify press or extruder disclosed by the modified combination of Aharon/Holtzapple/Josse/Lee to incorporate the .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Lee and further in view of Bott.
Regarding claim 13, depending on claim 1, the modified combination of Aharon/Josse/Lee does not disclose the pressure that the extruder or press operates under.
Bott teaches that it was old and well known in the art of waste treatment to operate an extruder or press as a low pressure extrusion press (Abstract discloses that the dewatering press, interpreted as an extrusion press operates at 50bar or more. Examiner notes that 50 bar or more is interpreted to be low pressure in light of Applicant’s originally filed specification [0008] which states that a press operating between 50 and 180 bar is a low pressure press.) to dewater difficult to dewater sludge. See Bott e.g., col 2 lns 12-29. 
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify press or extruder disclosed by the modified combination of Aharon/Josse/Lee to incorporate the operating as a low pressure extrusion press by operating at 50 bar or above as taught by Bott in order to dewater difficult to dewater sludge, e.g., see Bott e.g., col 2 lns 12-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Bott teaches that it was old and well known in the art of waste treatment to operate an extruder or press between 50 to 180 bar (Abstract discloses that the dewatering press, interpreted as an extrusion press operates at 50bar or more.) to dewater difficult to dewater sludge. See Bott e.g., col 2 lns 12-29. 
Therefore, it would have been obvious to one of ordinary skill in the art of waste treatment before the effective filing date of the claimed invention to modify press or extruder disclosed by the modified combination of Aharon/Josse/Lee to incorporate the operating at 50 bar or above as taught by Bott in order to dewater difficult to dewater sludge, e.g., see Bott e.g., col 2 lns 12-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aharon in view of Josse and further in view of Holtzapple and further in view of Lee and further in view of US 3,616,660 to Ingermarsson.
Regarding claim 17, depending on claim 7, the modified combination of Aharon/Holtzapple/Josse/Lee does not disclose wherein the washer is a drum washer.
Ingermarsson teaches that it was old and well known in the art of treating cellulosic material before the effective filing date of the claimed invention for a washer to be a drum washer (col 2 lns 51-60 discloses that the washer is a drum washer) to utilize a minimal amount of washing liquid yet still yielding a high quality wash. See Ingermarsson col 2 lns 40-50.
.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1, 2, 4, 6, 7, and 9-18 have been fully considered but are not persuasive.  See Response pp. 8-13.
Applicant argues that incorporating the teachings of Aharon with the teachings of Lee fails for two reasons, “1) the required rationale for incorporating the washer feature of Lee into the process of Aharon (and Josse and Holtzapple) has not been met; and 2) even if a skilled person were to incorporate the features of Lee in into the process of Aharon (and Josse and Holtzapple), such a combination would not result in the presently claimed invention.” Response pp. 10-11, See also Response pp. 11-12. Examiner disagrees.
1) Applicant argues that the advantage of Lee amounts to a redundant advantage in view of the process of Aharon because Aharon already teaches a mineral removal device and further that the Fed. Cir. Supports the conclusion that when an advantage is already possessed by another prior art reference one would have no reason to combine the secondary reference and instead only hindsight would be the reason to combine. See Response p. 11. In the instant case, Kinetic Concepts because Aharon teaches that there is an advantage to having multiple washing devices for the purpose of further removal of minerals. Therefore, adding another wash to the muti-step treatment of solid waste in line with the benefits disclosed by Lee is not hindsight bias. Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). For at least the above reasons, the one of ordinary skill in the art would have looked to Lee to modify Aharon, as discussed above in claims 1 and 7, to incorporate the washer downstream of the screen as disclosed in Lee has been properly asserted.
2) Applicant argues that if a skilled artisan were to look to Lee for a teaching of mineral removal in the apparatus/process disclosed by the modified combination of Aharon/Josse/Holtzapple the resulting apparatus/process would not perform washing downstream of the screen as claimed (and as disclosed by Lee), but instead they would look to modify the already existing mineral removal device of the modified combination. See Response pp. 11-12. Examiner again disagrees, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, as discussed above in relation to argument 1) by Applicant, Aharon teaches the advantage of having multiple mineral removal devices to remove additional minerals, Lee teaches there is an advantage of performing mineral removal 

Conclusion
Examiner reviewed this Application with Supervisor, Elaine Gort, for patentability as the case is more than 5 years old. Examiner invites Applicant to set up an interview with Examiner and Supervisor to discuss the case further in an effort to advance prosecution. See MPEP 707.02.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686